NO. 07-09-0254-CV

                               IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                OCTOBER 12, 2009
                         ______________________________

                    IN THE MATTER OF THE MARRIAGE OF
         STEPHANIE SHEREE TROGLIN AND RONNIE JEAN TROGLIN, JR.
            AND IN THE INTEREST OF D.K.T. AND T.M.T., CHILDREN
                     _________________________________

         FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                NO. 37,567; HONORABLE JOHN LAGRONE, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


      Ronnie J. Troglin, Jr. appeals a divorce decree nunc pro tunc signed July 8, 2009.

Troglin has filed a motion requesting voluntary dismissal of his appeal. Attached to the

motion as an exhibit is an “agreed modified divorce decree” signed September 14. Troglin

supports his motion to dismiss with certificates of conference stating that counsel for

appellee Stephanie S. Troglin and the attorney ad litem for the Troglin children do not

oppose the requested relief.
      Finding the motion complies with the requirements of Rule of Appellate Procedure

42.1(a)(1) and that granting the motion will not prevent any party from seeking relief to

which it would otherwise be entitled, we dismiss Troglin’s appeal.

      Having disposed of the appeal at Troglin’s request, we will not entertain a motion

for rehearing. Our mandate in the appeal will issue forthwith.




                                                James T. Campbell
                                                     Justice




                                            2